05/25/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0141
                            Supreme Court Cause No. DA 0141


               SAMANTHA VULLES, SHERI ESTENSON, et al.,
                       Plaintiff’s and Appellant,

                                                v.

                 THIES & TALLE MANAGEMENT, INC.,
                  THIES & TALLE ENTERPRISES, INC.,
              ALMANOR INVESTORS LIMITED PARTNERSHIP
                         and JOHN DOES 1-4,
                        Defendant and Appellee.


    On Appeal from the First Judicial District Court, Lewis & Clark County
                    Supreme Court Cause No. DA 0141


                                 PROPOSED ORDER

APPEARANCES:

Christopher W. Froines                               Ben Kappelman
FROINES LAW OFFICE, PC                               DORSEY & WHITNEY LLP
Century Plaza Building                               Millennium Building
3819 Stephens Ave., #301                             125 Bank Street, Suite
Missoula, Montana 59801                              Missoula, Montana 59802-4407
406.829.3303                                         406.721.6025
(Fax) 877.688.4696                                   kappelman.ben@dorsey.com
chris@froineslawoffice.com


Counsel for Appellants                               Counsel for Appellee




       Pursuant to Rule Mont. R. App. P. 26(1), this being the 1st request for a 30-day

extension of time to file their OPENING BRIEF and there being no objection from Counsel.


                                            1
For good cause appearing and no opposition by counsel, Appellants, Samantha Vulles, Sheri

Estenson et al shall have until July 2, 2021 to file their OPENING BRIEF.




       Respectfully submitted this ________ day of ____________ 2021.



                                    By _________________________________

                                      Clerk of the Montana Supreme Court

Cc:    Christopher Froines
       Ben Kappalmen




                                           2                                 Electronically signed by:
                                                                                Bowen Greenwood
                                                                            Clerk of the Supreme Court
                                                                                   May 25 2021